Citation Nr: 1434418	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to service connected disabilities. 

2.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to service connected disabilities. 

3.  Entitlement to service connection for a right shoulder disorder (degenerative joint disease (DJD)), claimed as secondary to service connected disabilities 

4.  Entitlement to increases in the ratings assigned for right upper extremity radiculopathy (currently "staged" ratings of 10 percent prior to December 15, 2011, and 30 percent from that date). 

5.  Entitlement to increases in the ratings assigned for left upper extremity radiculopathy (currently "staged" ratings of 10 percent prior to December 15, 2011, and 20 percent from that date).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to May 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in August 2010 and July 2012 when it was remanded for additional development.  An interim (January 2012) rating decision increased the ratings for upper extremity radiculopathy to 30 percent for the right extremity and 20 percent for the left, each effective December 15, 2011 (the date of a VA examination).  The issues are characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  Another interim (March 2013) rating decision granted service connection for radiculopathy of each lower extremity (claimed as neuropathy).  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the matter of service connection for peripheral neuropathy, bilateral lower extremities, is no longer before the Board.  In November 2013 the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) regarding the matters of the ratings for bilateral upper extremity radiculopathy, such opinion was received in February 2014.

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A disability of either hip was not manifested in service; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hip disability is related to an injury, disease, or event in service or was caused or aggravated by his service connected disabilities.

2.  A disability of either knee was not manifested in service; arthritis of either knee was not manifested in the first postservice year; and the Veteran's current bilateral knee disability is not shown to be related to an injury, disease, or event in service or to have been caused or aggravated by his service connected disabilities.

3.  A right shoulder disability was not manifested in service; and the preponderance of the evidence is against a finding that the Veteran's current right shoulder disability is related to an injury, disease, or event in service or was caused or aggravated by a service connected disability.

4.  Throughout the appeal period, the Veteran's radiculopathy of the right (major) upper extremity is manifested by impairment consistent with moderate incomplete paralysis of the upper radicular group; severe incomplete paralysis of the upper radicular group is not shown.

5.  Throughout the appeal period, the Veteran's radiculopathy of the left (minor) upper extremity is manifested by impairment consistent with moderate incomplete paralysis of the upper radicular group; severe incomplete paralysis of the upper radicular group is not shown.
CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  Service connection for a bilateral knee disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

3.  Service connection for a right shoulder disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).

4.  A 40 percent (but no higher) rating is warranted for radiculopathy of the right upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Codes (Codes) 5242-8515, 8510 (2012).

5.  A 30 percent (but no higher) rating is warranted for radiculopathy of the left upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Codes 5242-8515, 8510 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Letters in March 2007 and June 2007 (prior to the November 2007 rating decision on appeal) explained the evidence necessary to substantiate the claims, the evidence VA is responsible for providing, and the evidence he is responsible for providing, and notified him of disability rating and effective date criteria and the evidence necessary to substantiate secondary service connection claims.  He has had ample opportunity to respond and supplement the record and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in July 2007, December 2011 and October 2012 and the Board obtained a VHA medical advisory opinion as to the claims for increased ratings for radiculopathy of the upper extremities.  The Board finds that those examinations and opinions cumulatively are adequate for rating purposes, as the examiners expressed familiarity with the history of the disabilities and conducted thorough examinations, noting all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO has substantially complied with the July 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) f a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) a nexus between the two.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran's theory of entitlement as to each of his service connection claims in this appeal is primarily one of secondary service connection.  He contends that disabilities of his hips, knees and right shoulder developed secondary to his service-connected low back and neck disabilities.  However, the Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Hence, the Board will also address a direct (i.e., to service) causation theory of entitlement.  
The Veteran's STRs are silent for any complaints, treatment, or diagnosis regarding the hips, knees or right shoulder.  His March 1974 Medical Board Report notes that physical examination was within normal limits with the exception of the back and (lower extremity) neurologic systems.  Service connection has been established for the Veteran's lumbar and cervical spine disabilities and radiculopathy of both lower and both upper extremities.  

A June 2000 VA treatment report notes the Veteran's initial complaints right hip and shoulder pain.  

The initial postservice evidence of a right knee disability is a February 2001 VA treatment report which notes new onset of right knee pain which had been present for several weeks since the Veteran started a new job that involved climbing stairs and increased walking.  It was noted that he likely had right knee patellofemoral disease.  

A September 2002 VA treatment report shows that the Veteran reported a 3 month history of insidious onset of right knee pain and swelling.  X-rays showed mild degenerative changes.  

An April 2003 treatment report shows an assessment of right knee pain secondary to chondromalacia patellae.  

A January 2004 VA treatment report is the initial postservice evidence of a left knee disability (notes the Veteran's complaint of left knee pain).  

A July 2007 private treatment report from R. D. Shade, M.D., notes the Veteran's complaints of bilateral knee pain and shows assessments of left knee effusion and right knee chondromalacia patella.  

A November 2007 VA treatment report notes a February 2007 X-ray found mild patellar tendon insertion bony spur, otherwise normal left knee series.  The diagnosis was osteoarthritis of the left knee.

A June 2008 VA treatment report includes a finding of decreased hip flexion due to LBP (low back pain).  

The initial postservice evidence of a left hip disorder is an October 2010 treatment report from Dr. Shade which notes the Veteran's complaints of bilateral hip pain and spasms radiating from his lower back to both hips.  Examination of the hips showed decreased range of motion.  The diagnosis was arthralgia bilateral hips.  Dr. Shade opined that the Veteran's bilateral hip pain is directly causally related to his lumbar spine condition and injury on active duty.  

On December 2011 VA examination, the examiner reviewed the Veteran's claims file and opined: 

[The Veteran's] cervical spine condition would not cause any intrinsic pathology in his shoulders, arms, elbows, wrists, hands, hips, knees, ankles or feet.  There is nothing found in a review of the credible literature that suggest that a cervical spine condition will cause any intrinsic pathology or aggravate any existing pathology in the extremities.  There can be a radiation of neurogenic pain/paresthesias into the extremities from his cervical spine condition but it would not cause or aggravate any existing pathology in the extremities.

In an August 2012 letter, the Veteran's spouse stated that the Veteran's "back hurts him often and [she] can see that in order to redirect the pain from his back, he walks in a side to side motion, basically he goes down on one side and up on the other as if he is limping from side to side."  She stated that, in doing this, the Veteran "obviously overcompensates the use of his knees and hips when he is moving around."  Further, she stated that the Veteran's initial injury has resulted in "additional damage" to his "overall general health" and caused swollen knees, restricted movement due to shoulder pain, and painful hips.

On October 2012 VA examination, based on examination of the Veteran and review of his claims file, the diagnoses were bilateral myofascial syndrome of the hips, bilateral chondromalacia and degenerative joint disease of the knees, and right shoulder chronic impingement syndrome.  The examiner opined that "[i]t is less likely as not that the current [bilateral hip, bilateral knee and right shoulder] conditions were caused by, aggravated by or the result of the veteran's service connected cervical and lumbar degenerative disease."  The examiner explained that he knows of "no medical authority or peer reviewed medical literature which supports the contention that" cervical or lumbar degenerative disease cause or aggravate bilateral myofascial hip syndrome, the bilateral knee conditions, or shoulder impingement.  

Regarding the hips, the examiner further explained:  

The veteran's gait is biomechanically normal, and the hip condition is bilateral.  Mechanically, there is no transfer of weight from the back to the hips with any type of gait correction.  This syndrome is the result of many years of weight bearing with regard to the hips.  

Regarding the knees, the examiner further explained:  

The veteran's current knee conditions are the result of chronic weight bearing, recurrent squatting and kneeling, all of which he has been engaged in since his discharge from military service.  The veteran's current gait is biomechanically normal.  

Regarding the right shoulder, the examiner further explained:  

Impingement is generally the result of overhead work on a repet[i]tive basis, such as the veteran has been engaged in for many years.  This is a soft tissue injury, and generally the result of muscular injury.  [N]ot spinal injury.  

The evidence shows that the Veteran has hip, knee and right shoulder disabilities.  His STRs are silent for disabilities of the hips, knees and right shoulder, and there is no evidence that such disabilities were manifested to a compensable degree in the first year following his discharge from active duty.  Consequently, service connection for disabilities of the hips, knees and right shoulder on the basis that such became manifest in service and persisted, or for arthritis of the knees on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Notably, he does not argue that his hip, knee and right shoulder disabilities are directly related to his service. 

The Veteran's theory of entitlement as to these claims is strictly one of secondary service connection; he alleges that his bilateral hip and knee disabilities and right shoulder disability are secondary to his service-connected lumbar and cervical spine disabilities.  Regarding the three requirements that must be met to substantiate a claim of secondary service connection, there is competent evidence of current hip, knee and right shoulder disabilities and service connection has been established for herniated nucleus pulposus L4/5, with nerve root impingement and for traumatic cervical disc disease.  What he must still show to substantiate the claims is that the service-connected spine disabilities caused or aggravated the hip, knee and/or right shoulder disabilities.  The question that must be resolved in this matter (whether herniated nucleus pulposus L4/5 or traumatic cervical disc disease caused or aggravated disabilities such as bilateral myofascial syndrome of the hips, bilateral chondromalacia and degenerative joint disease of the knees, and right shoulder chronic impingement syndrome) is medical in nature and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).   While laypersons may observe symptoms of gait impairment, whether such resulted in the claimed pathology is beyond the scope of lay observation.

The record includes both medical evidence that potentially supports the Veteran's claim, and medical evidence that is against the claim (for a bilateral hip disability).  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding both hips, in October 2010, Dr. Shade opined that the Veteran's bilateral hip pain is directly causally related to his lumbar spine condition and injury on active duty.  This medical evidence supports the Veteran's claim and is provided by a medical professional competent to offer it; however, as Dr. Shade did not include rationale, his opinion is conclusory and does not allow for assessing the probative value it merits.  There is no competent (medical opinion or treatise) evidence that supports the Veteran's bilateral knee and right shoulder claims.  

The only competent evidence of record that directly addresses whether the Veteran's service connected herniated nucleus pulposus L4/5 or traumatic cervical disc disease caused or aggravated his bilateral hip, bilateral knee and right shoulder disabilities that is adequate for rating purposes consists of the October 2012 VA examination report (the December 2011 VA examination is inadequate for rating purposes because the examiner failed to identify by medical diagnoses disabilities of the hips, knees or right shoulder).  The October 2012 VA examiner offered an opinion against the Veteran's claims, explaining that there is no medical authority or peer reviewed medical literature which support the contention that disabilities such as the service connected lumbar and cervical disease cause or aggravate the claimed hip, knee and shoulder disabilities.  Further, the examiner opined that the Veteran's claimed hip and knee disabilities are the result of many years of weight bearing and his right shoulder disability is the result of repetitive overhead work (such as the Veteran has been engaged in for many years).  As the opinions are by a medical professional competent to provide them, include rationale that cites to factual data, and identifies alternate (nonservice-related) etiologies for the current bilateral hip, bilateral knee and right shoulder disabilities they are probative evidence in this matter.  As there is no probative medical evidence to the contrary the Board finds the October 2012 VA examiner's opinions to be persuasive.  

Statements from the Veteran and his wife relating his current disabilities of the hips, knees and right shoulder to his service-connected lumbar and cervical spine disabilities are not competent evidence, as they are laypersons, and lack the training to opine regarding medical causation; this question is eminently medical in nature and is not capable of resolution by lay observation.  See Jandreau, supra. 



Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The Veteran's radiculopathy of the upper extremities is rated under Codes 5242-8515 (for paralysis of the median nerve).  38 C.F.R. § 4.124a.   Based on the anatomical findings and the nature of impairment found, the Board finds it more appropriately rated under Code 8510 (for paralysis of the upper radicular group).  The Board observes that this change in the diagnostic code is to reflect the findings made, and does not result in the Veteran being prejudiced.

Under Code 8510 mild incomplete paralysis of the upper radicular group warrants a 20 percent rating.  A 30 percent rating is warranted when there is moderate incomplete paralysis of the upper radicular group of the nondominant arm; a 40 percent rating is warranted when there is moderate incomplete paralysis of the dominant arm.  A 40 percent rating is warranted when there is severe incomplete paralysis of the upper radicular group of the nondominant arm; a 50 percent rating is warranted when there is severe incomplete paralysis of the dominant arm.  A 60 percent rating is warranted when there is complete paralysis of the upper radicular group of the nondominant arm; a 70 percent rating is warranted when there is complete paralysis of the dominant arm.  38 C.F.R. § 4.124a, Code 8510.

The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

April 2007 VA treatment records show that the Veteran had an acute exacerbation of his cervical radiculopathy causing neuropathy pain in his right upper extremity.  In May 2007, he reported bilateral upper extremity numbness and tingling.  The Veteran was noted be right hand dominant.  On examination, bilateral upper extremity power was somewhat decreased (4 to 4+ over 5 on the right).  On the right, he had decreased grip strength as well as decreased flexion and extension of the elbow and was only able to abduct the right upper shoulder extremity to approximately 90 degrees before he complained of a pulling pain sensation of the right neck.  The Veteran had 1+ right sided bicep and tricep tendon reflexes compared to 2+ left bicep and tricep tendon reflex.  

A July 2007 private treatment report from Dr. Shade notes the Veteran's complaints of numbness and tingling of bilateral upper extremities.  Reflexes were 2+ bilaterally and symmetrical in the upper extremities.  Evaluation of the right upper extremity showed generalized weakness of 4/5 on motor examination and decreased sensory.  Tinel's was negative.  The assessment was cervical strain, chronic with right upper extremity radiculopathy.  

A July 2007 private treatment report from B. K. Giri, M.D., also notes the Veteran's complaints of neck pain radiating to the bilateral upper extremities, right greater than left, for the past 7-8 years.  Dr. Giri further noted the Veteran's complaint that he had marked right upper extremity weakness from April to June 2007 and "he could not lift his arm."  Neurological examination showed motor strength of 4/5 in the right deltoid and biceps and 2/5 in the left iliopsoas, otherwise 5/5 throughout.  Sensation was decreased to light touch and pinprick in the right upper extremity.  Reflexes were 2+ and symmetric.  

On July 2007 VA spine examination, the Veteran reported neck pain which intermittently radiates to both shoulders, right greater than left, and down the right arm into the hand.  Neurological examination of the upper extremities demonstrated no muscle atrophy.  Deep tendon reflexes were 2+ in biceps and 2+ in triceps bilaterally.  Motor strength was 5/5 in both upper extremities and sensory was intact to sharp and dull.  Tinel's test was negative at the right elbow and wrist and left elbow and positive at the left wrist.  
In August 2007, the Veteran underwent electromyographic (EMG) evaluation for progressive numbness and tingling involving both hands, right greater than left.  The EMG report showed a subacute cervical radiculopathy on right involving C5-T1 myotomes, left chronic cervical radiculopathy involving C7-T1 myotomes and a concomitant left focal demyelinating ulnar neuropathy at the elbow.  

A June 2008 private neurological examination showed strength 4/5 proximally and distally in the upper extremities, sensation was subjectively decreased over the medial and lateral aspects of the right forearm and digits one through five, and the left upper extremity had decreased sensation in the lateral aspect of the upper arm, medial aspect of the forearm and digits one through five.  All nerve conduction studies were within normal limits.  

In December 2008, the Veteran complained of intermittent numbness in the entire right arm, from the axilla to the palm, which occurs daily and lasts for several hours, worsened by over-head activities and lying on right side and improved by shaking the arm.

In January 2009, the Veteran complained of a 3-4 month history of right arm numbness from the fingers up to the shoulder which improve when he shakes his arm.  On physical examination, reflexes were 2/4 biceps and brachioradialis bilaterally.  Tinels was positive on the right and Phalens was negative bilaterally.  PP (pin prick) sensation was decreased on the 1st-3rd digits on the left and all fingertips on the right.  LT (light touch) sensation was decreased in all fingers on the right.  The differential diagnosis was worsening cervical radiculopathy.  EMG showed "some evidence of chronic neuropathic change in the right bicep" and "no evidence of a median or ulnar mononeuropathy on the right."  

An October 2010 treatment report from Dr. Shade notes decreased sensibility of 4/5 in the right upper extremity and normal left upper extremity.  Reflexes were 3+ in the left upper extremity, 0 at the biceps on the right, and 2+ at the triceps and brachioradialis.  Tinel was negative.  

On December 2011 VA examination, the diagnosis was cervical radiculopathy.  Strength was 5/5 bilaterally, there was no muscle atrophy, deep tendon reflexes were 1+ at both biceps, 2+ at both triceps, and absent at both brachioradialis.  Sensory examination was normal at the bilateral shoulder area and inner/outer forearms and absent at both wrists and fingers.  There was no radicular pain in either upper extremity.  The examiner found moderate bilateral upper extremity paresthesias and/or dysesthesias and numbness involving the C5/C6 nerve roots (upper radicular group).  The diagnosis was cervical radiculopathy.

A December 2011 VA EMG study found evidence of a mild, demylinating, left median neuropathy at the wrist, consistent with carpal tunnel syndrome and mild, demyelinating, left ulnar neuropathy.  

Accordingly, a January 2012 rating decision granted an increased rating for upper extremity radiculopathy to 30 percent for the right (major) extremity and 20 percent for the left (minor) extremity, each effective December 15, 2011, the date of the VA examination which found increased symptoms.  

An October 2012 treatment report from Dr. Shade notes findings of mild weakness of the right upper extremity at 4/5 and normal left upper extremity on motor examination.  Right upper extremity reflexes were biceps 0 and triceps and brachioradialis 2.  Left upper extremity reflexes were 3+.  Sensory examination was decreased in the right upper extremity and normal in the left upper extremity.  Tinel was negative in both upper extremities.  

On October 2012 VA peripheral nerves examination, the Veteran complained of chronic daily paresthesias of both hands without total numbness which is increased with movement of the neck.  He had constant (excruciating at times) and intermittent (usually dull) mild bilateral upper extremity pain, mild bilateral upper extremity numbness, and moderate bilateral upper extremity paresthesias and/or dysesthesias.  Muscle strength, reflex, and sensory examinations were normal bilaterally.  Phalen's and Tinel's signs were positive on the left.  On evaluation of severity of nerves affected, there was mild incomplete paralysis of the left median and ulnar nerves and bilateral upper radicular group (5th and 6th cervicals).  The remaining nerves in both upper extremities were normal.  EMG study of the left upper extremity was abnormal and of the right upper extremity was normal.  Based on examination of the Veteran and review of his claims file, the examiner opined that the onset of the Veteran's bilateral upper extremity radiculopathy was more likely as not on or about March 28, 2003, when he underwent cervical magnetic resonance imaging (MRI) and the diagnosis seems to have been first entered.  Further, the examiner opined that the "current overal[l] assessment of the [V]eteran's upper extremity radiculopathy is that the condition is mild."

In November 2013, the Board sought a VA medical advisory opinion regarding the bilateral upper extremity radiculopathy claims, noting that the findings described in the medical evidence did not correspond to the functions listed in the rating criteria for the peripheral nerves in question and do not adequately identify the degree of sensory changes.  The Board sought to ascertain (1) the peripheral nerves affected by cervical radiculopathy as to each upper extremity, (2) whether the nerve involvement is sensory only or results in impairment of motor strength and function and (3) when the level of upper extremity radiculopathy impairment found on December 15, 2011 VA examination was first manifested.  

In February 2014, a consulting VHA neurologist reviewed the VA and private medical records and, as to question (1), opined that the presumed peripheral nerves that are affected by the cervical radiculopathy included bilateral C5-6 nerve roots only.  As to question (2), the VHA consulting expert noted that October 2012 VA examination showed sensory and "mild" motor components, December 15, 2011 VA examination showed bilateral "moderate" sensory deficit to C5-6, and prior neurologic examinations describe, at most, only mild right upper extremity weakness with no left upper extremity involvement.  As to question (3), the VHA consulting expert opined:

It appears that the C5-6 radiculopathy found on 12/15/11 VA Exam, can be found documented as far back as 2003, on exam done by Dr. Baba Giri on 3/31/03.  He found decreased sensation in Right C5-6 dermatome, although no weakness was found.  Furthermore, Dr. Giri also examined patient on 7/11/07, with documented exam showing mild weakness in Right Bicep and Deltoid, consistent for Right C5-6 radiculopathy.  Moreover, exams done on 10/21/10 and again on 10/24/12 by Dr. Ronnie Shade showed mild weakness and numbness in RUE, but no involvement of LUE.  Lastly, an EMG was done on 1/27//09 ... showed evidence of chronic radiculopathy in Right Bicep, suggestive for chronic C5-6 radiculopathy.  However, the LUE was not studied.  In summary, the findings in the 12/15/11 VA Exam has been documented prior to 2007, as early as 2003.

Based on the foregoing medical opinion (which the Board finds to be the most probative medical evidence in these matters) the Veteran's bilateral upper extremity radiculopathy warrants ratings of 40 percent for the right (major) extremity and 30 percent for the left (minor) extremity for the entire appeal period under 38 C.F.R. § 4.71a, Code 8510 (for moderate incomplete paralysis of the upper radicular group-the group identified by the VHA expert as the one involved).  As was noted above, the factual evidence as explained by the VHA expert establish that the peripheral nerves affected by the cervical radiculopathy are the bilateral C5-6 nerve roots only.  The VHA consulting expert noted that the October 2012 VA examination showed sensory and "mild" motor components and the December 15, 2011 VA examination showed bilateral "moderate" sensory deficit to C5-6.  The record also shows findings of decreased bilateral upper extremity strength and sensation by the Veteran's VA and private treatment providers.  Further, the VHA consulting expert opined that the C5-6 radiculopathy found on December 2011 VA examination has been documented prior to 2007 (as early as 2003).  

Additional factors that could provide a basis for further increase have been considered; however, it is not shown that the Veteran has or had functional loss beyond that compensated by the increased ratings assigned.  In summary, increased ratings of 40 percent for the right (major) extremity and 30 percent for the left (minor) extremity radiculopathy are warranted throughout the appeal period, but ratings in excess of 40 percent for the right (major) extremity and 30 percent for the left (minor) extremity are not.

The Board also finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a bilateral hip disorder, to include as secondary to service-connected disabilities, is denied.

Service connection for a bilateral knee disorder, to include as secondary to service-connected disabilities, is denied.

Service connection for a right shoulder disorder, to include as secondary to service-connected disabilities, is denied.

A 40 percent rating for right upper extremity radiculopathy is granted throughout, subject to the regulations governing payment of monetary awards.

A 30 percent rating for left upper extremity radiculopathy is granted throughout, subject to the regulations governing payment of monetary awards.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating is warranted as a result of that disability. 
Here, a January 2012 rating decision denied the Veteran a TDIU rating (and a March 2013 rating decision continued the denial), and he did not appeal that determination.  However, in a statement received in April 2013, the Veteran re-raised the matter of his entitlement to a TDIU rating in the context of the increased rating claims.  As the RO has not developed or readjudicated anew the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand this case for such action.  

Accordingly, the case is REMANDED for the following action:

The RO should complete all indicated notice and evidentiary development required to properly re-address the matter of the Veteran's entitlement to a TDIU rating.  He must assist in such development by providing all information sought, completing all requisite forms (and providing any releases needed to secure any pertinent private records).  The RO should then adjudicate de novo the matter of the Veteran's entitlement to a TDIU rating.  He should be notified of the determination.  If it is not favorable, and if he timely files an NOD and perfects an appeal in the matter (after an SOC is issued), this matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


